Order, Supreme Court, New York County (Cynthia Kern, J.), entered February 27, 2012, which denied plaintiffs’ motion to set aside the jury’s verdict in favor of defendant, unanimously affirmed, without costs.
*476The motion court properly found that the verdict was not against the weight of the evidence (see generally McDermott v Coffee Beanery, Ltd., 9 AD3d 195, 206 [1st Dept 2004]). The jury weighed the credibility of the witnesses and the evidence, and its determination was based upon a fair interpretation of the evidence (see Williams v City of New York, 109 AD3d 744 [1st Dept 2013]; White v New York City Tr. Auth., 40 AD3d 297 [1st Dept 2007]).
Concur—Gonzalez, EJ., Sweeny, Moskowitz, Freedman and Kapnick, JJ.